EXHIBIT 10.6

 

Dollar General Store #13394

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into effective as of the 6th day of November, 2012, by and between THE BROADWAY
GROUP, L.L.C., an Alabama limited liability company, (herein referred to as
“Assignor”), and IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability
company, (herein referred to as  “Assignee”);

 

WITNESSETH:

 

WHEREAS, The Broadway Group, LLC, an Alabama limited liability company (the
“Landlord”) entered into that certain Lease with Dolgencorp, LLC, a Kentucky
limited liability company (the “Tenant”) dated effective the  11TH day of
August, 2011, and as subsequently modified by Lease Modification Agreement #1
dated May 14, 2012 and Lease Commencement Date Agreement / Lease Modification
Agreement #2 dated September 17, 2012,   (herein referred to as the “Lease”),
pertaining to the lease by said Tenant from  Landlord of the real estate and
improvements located at 19160 U.S. Highway 90, Robertsdale, Baldwin County,
Alabama, and being more particularly described on Exhibit “A” attached hereto
and made a part hereof by reference (the “Leased Premises”); and,

 

WHEREAS, Assignor has agreed to assign all of its right, title and interest in
and to the Lease and the Leased Premises to Assignee, and Assignee has agreed to
assume and perform Assignor’s liabilities and obligations as Landlord arising
under the Lease on and after the date hereof, all in accordance with this
Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.            Assignment. Assignor hereby assigns, transfers, and sets over to
Assignee and Assignee does hereby accept such assignment, transfer and setting
over to Assignee, all of Assignor’s rights, benefits, privileges and obligations
as Landlord in and to the Lease.

 

2.            Indemnity by Assignor. Assignor shall indemnify and hold Assignee
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’ fees and costs) arising out of any obligation
or liability of the Landlord under the Lease which was  to be performed or which
became due prior to the date hereof.

 

3.            Assumption. Assignee hereby assumes all liabilities and
obligations of Assignor as Landlord under the Lease, or which arise out of
Assignor being the owner of the property which is the subject of the Lease,
which arise on or after the date hereof and agrees to perform all obligations of
Landlord under the Lease, which are to be performed or which become due on or
after the date hereof.

 

4.            Indemnity by Assignee. Assignee shall indemnify and hold Assignor
harmless

 

--------------------------------------------------------------------------------


 

from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees) arising out of Assignee’s failure to perform any of
Assignee’s obligations as Landlord under the Lease arising on or after the date
upon which the Lease is assumed by Assignee hereunder.

 

5.                                   Representations and Warranties Assignor
hereby represents and warrants to Assignee:

 

(a)                              That Assignor is the owner of the fee simple
estate of the subject property, has full power and authority to assign the Lease
to Assignee, and that said Lease has been executed by the proper parties;

 

(b)                              That all of the terms, provisions and
conditions of Lease is currently in full force and effect according to its
original  terms and that there are no present defaults in the performance of any
of such terms and conditions;

 

(c)                               That the Assignor has not executed a prior
assignment of said Lease which remains in full force and effect.

 

(d)                              That the Assignor has not performed any acts or
executed any instruments which might prevent the Assignee from operating any of
the terms or conditions of this assignment and agreement or which would limit
the Assignee in such operations;

 

(e)                               That the Assignor has not executed or granted
any modification or amendment of the Lease, except as specifically enumerated
herein;

 

(f)                                That the Assignor has been paid all amounts
due as Landlord under the Lease and the Tenant in said Lease is current in the
amounts due Assignor as Landlord; and,

 

(g)                               That there are no outstanding obligations of
the Assignor as Landlord under the Lease.

 

6.                                   Further Assurances. Assignor covenants with
Assignee and Assignee covenants with Assignor that each will execute or procure
any additional documents necessary to establish the rights of the other
hereunder.  Assignor does further assign to Assignee all security deposits, if
any, paid by the Tenant specified in said Lease.

 

7.                                   Counterparts. This Assignment may be
executed by the parties in counterparts, in which event the signature pages
thereof shall be combined in order to constitute a single original document.

 

8.                                   Binding Effect. This Assignment shall be
binding upon and inure to the benefit of Assignor, Assignee and their respective
successors, heirs and assigns.

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned Assignor has caused this
Assignment to be executed by its duly authorized Manager to be effective as of
the date set forth above.

 

 

ASSIGNOR:

 

 

 

THE BROADWAY GROUP, L.L.C., an Alabama limited liability company

 

 

 

 

BY:

BROADWAY MANAGEMENT, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Broadway

 

 

Robert M. Broadway, Manager

 

 

STATE OF ALABAMA

)

 

:

MADISON COUNTY

)

 

                I, the undersigned, a Notary Public in and for said county and
in said state, hereby certify that, ROBERT M. BROADWAY, whose name as Manager of
 BROADWAY MANAGEMENT, LLC, an Alabama limited liability company in its capacity
as Manager of THE BROADWAY GROUP, LLC, an Alabama limited liability company is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that being informed of the contents of the instrument, he, as
such Manager, and with full authority, executed the same voluntarily for and as
the authorized acts of said entities on the day the same bears date.

 

                Given under my hand and seal this the 1st day of November, 2012.

 

 

 

/s/ James G. Harrison

 

Notary Public

 

My Commission Expires: 7-15-2015

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned Assignee has caused this
Assignment to be executed by its duly authorized representative to be effective
as of the date set forth above.

 

 

ASSIGNEE:

 

 

 

IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability company

 

 

 

 

BY:

IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

By:

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation,

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

Name:

David Z. Lichterman

 

 

 

Title:

Treasurer/Chief Acctg. Officer

 

STATE OF ILLINOIS

)

 

:

DUPAGE COUNTY

)

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, David Z. Lichterman, whose name as Treasurer of INLAND 
REAL ESTATE INCOME TRUST, INC., a Maryland corporation, in its capacity as Sole
Member of IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, in
its sole capacity as Sole Member of IREIT ROBERTSDALE DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that being informed of the
contents of the instrument, he/she, as such authorized officer and with full
authority, executed the same voluntarily for and as the act of said corporation
and as the authorized acts of said entities on the day the same bears date.

 

                Given under my hand and seal this the 2nd day of November, 2012.

 

 

 

/s/ Susan Metzler

 

Notary Public

 

My Commission Expires: 5-5-15

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

A PARCEL OF LAND LOCATED IN THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF
SECTION 32, TOWNSHIP 5 SOUTH, RANGE 4 EAST OF BALDWIN COUNTY, ALABAMA, BEING
“PARCEL A” OF TBG II A 2 LOT SUBDIVISION IN THE CITY OF ROBERTSDALE, ALABAMA, AS
RECORDED IN INSTRUMENT NO. 1314501 SLIDES 0002461-C AND 0002461-D IN THE OFFICE
OF THE JUDGE OF PROBATE OF BALDWIN COUNTY, ALABAMA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION, POINT BEING FURTHER
DESCRIBED AS BEING A RAILROAD SPIKE LOCATED IN THE PAVEMENT OF COLLEGE AVENUE
(80 FOOT RIGHT-OF-WAY); THENCE NORTH 89 DEGREES 05 MINUTES 03 SECONDS EAST A
DISTANCE OF 45.45 FEET TO A CAPPED IRON PIN (STAMPED GARSED CA422LS) LOCATED ON
THE EAST RIGHT-OF-WAY MARGIN OF COLLEGE AVENUE; THENCE ALONG SAID MARGIN NORTH 0
DEGREES 40 MINUTES 40 SECONDS EAST A DISTANCE OF 880.57 FEET TO A 1/2-INCH
REBAR; THENCE LEAVING SAID MARGIN NORTH 89 DEGREES 11 MINUTES 26 SECONDS EAST A
DISTANCE OF 285.05 FEET TO A CAPPED IRON PIN (ILLEGIBLE); THENCE SOUTH 89
DEGREES 16 MINUTES 35 SECONDS EAST A DISTANCE OF 329.72 FEET TO A 1/2-INCH
REBAR; THENCE NORTH 0 DEGREES 36 MINUTES 05 SECONDS EAST A DISTANCE OF 99.93
FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS) AND THE POINT OF BEGINNING
OF PARCEL A; THENCE NORTH 0 DEGREES 36 MINUTES 05 SECONDS EAST A DISTANCE OF
300.00 FEET TO A 1/2-INCH REBAR LOCATED ON THE SOUTH RIGHT-OF-WAY MARGIN OF U.S.
HIGHWAY 90 (80 FOOT RIGHT-OF-WAY); THENCE ALONG SAID MARGIN NORTH 89 DEGREES 57
MINUTES 27 SECONDS EAST A DISTANCE OF 217.00 FEET TO A 5/8-INCH CAPPED IRON PIN
(STAMPED CA451LS); THENCE NORTH 89 DEGREES 57 MINUTES 27 SECONDS EAST A DISTANCE
OF 52.90 FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS); THENCE LEAVING
SAID MARGIN SOUTH 1 DEGREE 35 MINUTES 43 SECONDS WEST A DISTANCE OF 103.24 FEET
TO A 5/8-INCH CAPPED IRON PIN (STAMPED C451LS); THENCE SOUTH 89 DEGREES 50
MINUTES 20 SECONDS WEST A DISTANCE OF 51.11 FEET TO A 5/8-INCH CAPPED IRON PIN
(STAMPED CA451LS); THENCE SOUTH 0 DEGREES 36 MINUTES 5 SECONDS WEST A DISTANCE
OF 196.69 FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS); THENCE SOUTH 89
DEGREES 57 MINUTES 27 SECONDS WEST A DISTANCE OF 217.00 FEET TO THE POINT OF
BEGINNING AND CONTAINING 1.61 ACRES MORE OR LESS.

 

5

--------------------------------------------------------------------------------